 Case 1:19-cv-01649-PKC-ST Document 21 Filed 09/03/19 Page 1 of 1 PageID #: 59


                                         CIVIL MINUTE ENTRY


BEFORE:                            Magistrate Judge Steven L. Tiscione


DATE:                              August 22, 2109


TIME:                              10:00 A.M.


DOCKET NUMBER(S):                  CV-19-1649 (PKC)


NAME OF CASE(S):                   FRANCISCO -V- NY TEX CARE, INC., ET AL.



FOR PLAINTIFF(S):                  Lee, Needham



FOR DEFENDANT(S):                  Foreman



NEXT CONFERENCE(S):                See rulings below



FTR/COURT REPORTER:                10:06 - 10:13

RULINGS FROM INITIAL CONFERENCE:

The Court sets the following discovery deadlines:

Deadline for completion of Rule 26(a) initial disclosures - 8/29/19;

Completion of Phase I discovery - 11/5/19;

Deadline for motions to join new parties or amend pleadings - 11/19/19;

First requests for production of documents and interrogatories due by - 12/4/19;

All fact discovery to be completed by 5/22/20;

Final date to take first step in dispositive motion practice - 6/21/20.

At the request of the parties, the case will be referred to the Court-Annexed Mediation Program pursuant to
Local Rule 83.8. Mediation shall be completed by December 6, 2019.

Plaintiff's First Motion for Pre Motion Conference [17] is denied at this time without prejudice to renew if
mediation is unsuccessful. Parties shall file a joint status report by December 13, 2019.
